Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 1-5, 7, 9-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19  of copending Application No. 15/428,073 (claim amendment on 9/21/2020) in view of Arthur et al. (Building Block of a Programmable Neuromorphic Substrate: A Digital Neurosynaptic Core). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variant.


With respect to claims 1, and 13, Claims 1 and 13 of U.S. Patent Application No. 15/428,073 disclose all the limitations of claim 1 and 13 except the digital neuron circuits are configured such that learned properties of the plurality of digital neuron circuits and the plurality of digital synapse circuits are stored externally in a library file.
Arthur et al. teach the digital neuron circuits are configured such that learned properties of the plurality of digital neuron circuits and the plurality of digital synapse circuits are stored externally in a library file (IV. NEURAL PROGRAMMING MODEL, parameters are transformed into a hardware-compatible format, where they can be downloaded to the hardware platform and tested in real-time.)
At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to get properties of the plurality of digital neuron circuits and the plurality of digital synapse circuits are stored externally in a library file in the method of U.S. Patent Application No. 15/428,073
The suggestion/motivation for doing so would have been that use well kwon method to program NEURAL PROGRAMMING MODEL.
Therefore, it would have been obvious to combine Arthur et al. with of U.S. Patent Application No. 15/428,073  to obtain the invention as specified in claims 1.

With respect to claims 2-5, 7, 9-12 and 14-21 are obvious variant of claims 2-12,  and 14-19 of U.S. Patent Application No. 15/428,073.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first artificial neural network" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Response to Argument

Applicant’s arguments filed on 2/12/2021 have been considered but they are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

A.	Claim 1, 2, 4, 6,10,12, 14,17-18, and 20 are rejected under 35 USC 103 as being unpatentable over Querlioz et al. (“Bioinspired Networks with Nanoscale Memristive Devices that Combine the Unsupervised and Supervised Learning Approaches”) in view of Arthur et al. (Building Block of a Programmable Neuromorphic Substrate: A Digital Neurosynaptic Core).

With respect to claim 1, Querlioz et al. teach digital hardware logic (II. UNSUPERVISED LEARNING SCHEME , A. Basic Principle, The CMOS output neurons are Leaky Integrate and Fire type. They may be implemented with CMOS analog “neuromorphic” circuits, or digital circuitry) that include  a hierarchical arrangement of a first spiking neural network (Unsupervised) and a second spiking neural network (Supervised)  (IV. COMBINATION , Fig 10), said first spiking neural network recognizes and learns one or more visual patterns in an input stream and the second spiking neural network interprets and labels said one or more visual patterns recognized by the first artificial neural network (para. [0032], "(4) the need to separate system learning and system use (or deployment, or performance) in two distinct stages to prevent overriding prior learning of object in the data stream");
the first spiking neural network includes a plurality of digital neuron circuits, a plurality of synapse circuits, the first spiking neural network being connected to the input stream, the input stream comprising temporal and spatially distributed spikes encoded; (Figs 1-2 and 10; (II. UNSUPERVISED LEARNING SCHEME ) “The input neurons present the input (or stimuli in neural terms) as asynchronous voltage spikes using several possible coding schemes described in Figure 2 (spiking rate is proportional to stimulus intensity). All stimuli encoding schemes lead to identical performance of the final system in terms of recognition rate. These stimuli may originate for example directly from a spiking retina or cochlea commonly designed in the neuromorphic community that naturally present data as asynchronous spikes, similarly to biological retina or cochlea. The CMOS output neurons are Leaky Integrate and Fire type. They may be implemented with CMOS analog “neuromorphic” circuits, or digital circuitry.; I. INTRODUCTION ,“First, we introduce the unsupervised scheme. Then we assess its performance on a textbook case (character recognition) and its robustness to variation”; (V. CONCLUSION AND PERSPECTIVES) “The STDP-based unsupervised approach can learn based on unlabeled data and has extreme tolerance to device variation (relative standard deviation of 50% may be tolerated on all significant device parameters).”; “textbook case (character recognition)”reads on “input stream”. In addition, Figs 1 -2 read on “the input stream comprising temporal and spatially distributed spikes encoded” since the input stream has spikes which are having different timings and are from different input neurons.),

wherein the plurality of neuron circuits are interconnected using the plurality of synapse circuits (Figs 1-2 and 10; II. UNSUPERVISED LEARNING SCHEME, “The input neurons present the input (or stimuli in neural terms) as asynchronous voltage spikes using several possible coding schemes described in Figure 2 (spiking rate is proportional to stimulus intensity). All stimuli encoding schemes lead to identical performance of the final system in terms of recognition rate. These stimuli may originate for example directly from a spiking retina or cochlea commonly designed in the neuromorphic community that naturally present data as asynchronous spikes, similarly to biological retina or cochlea. The CMOS output neurons are Leaky Integrate and Fire type. They may be implemented with CMOS analog “neuromorphic” circuits, or digital circuitry.”), 
and wherein the interconnectivity and strength of the plurality of synapse circuits are configurable (Figs 1-6; II. UNSUPERVISED LEARNING SCHEME, “If an input neuron connected to the output neuron is not active, this waveform causes the conductance of the memristive device connecting the two neurons to decrease. If the input is still active, the difference of the two voltages applied on the memristive device causes its conductance to increase.”)..

  Querlioz et al. do not teach expressly that the first spiking neural network includes a plurality of digital neuron circuits, a plurality of digital synapse circuits, and an address event representation (AER) bus, the first spiking neural network being connected to the input stream via the AER bus, the input stream comprising temporal and spatially distributed spikes encoded on the AER bus; 
wherein the plurality of digital neuron circuits are interconnected using the plurality of digital synapse circuits, 
and wherein the interconnectivity and strength of the plurality of digital synapse circuits are configurable through digital registers that are externally accessed; and wherein the digital neuron circuits are configured such that learned properties of the plurality of digital neuron circuits and the plurality of digital synapse circuits are stored externally in a library file.

Arthur et al. teach that the first spiking neural network includes a plurality of digital neuron circuits, a plurality of digital synapse circuits, and an address event representation (AER) bus, the first spiking neural network being connected to the input stream via the AER bus, the input stream comprising temporal and spatially distributed spikes encoded on the AER bus (Figs 1 and 4; Abstract “The core is fully configurable in terms of neuron parameters, axon types, and synapse states and its fully digital implementation achieves one-to-one correspondence with software simulation models. One-to-one correspondence allows us to introduce an abstract neural programming model for our chip, a contract guaranteeing that any application developed in software functions identically in hardware.”; III. IMPLEMENTATION, “The block level implementation of our neurosynaptic core consists of an input decoder with 1024 axon circuits, a 1024 x 256 SRAM crossbar. 256 neurons, and an output encoder (Fig. 1(b)). Communication at the input and output of the core uses an address-event representation (AER), which encodes binary activity, such as A(t), by sending the locations of active elements via a multiplexed channel.”; Fig 1 with “Communication at the input and output of the core uses an address-event representation (AER)” reads on “first artificial neural network being connected to the input stream via the AER bus”.); 
wherein the plurality of digital neuron circuits are interconnected using the plurality of digital synapse circuits (Fig. 1)and wherein the interconnectivity and strength of the plurality of digital synapse circuits are configurable through digital registers that are externally accessed (Figs 1 and 4, “The core consists of axons, represented as rows; dendrites, represented as columns; synapses, represented as row-column junctions; and neurons that receive inputs from dendrites. The parameters that describe the core have integer ranges as indicated”; Abstract “Our fully digital implementation is able to leverage favorable CMOS scaling trends, while ensuring one-to-one correspondence between hardware and software. The core is fully configurable in terms of neuron parameters, axon types, and synapse states and is thus amenable to a wide range of applications.”; see also Appendix A; Fig 6 and table I; III. IMPLEMENTATION “To test our chip, we built a custom printed circuit board that interfaces with a PC through a USB link (Fig. 1(c), right). Through this link, we can interface our chip to virtual and real environments via address event communication, as well as configure neuron-synapse parameters via a shift-register scanner (not shown).”; “Through this link, we can ... configure neuron-synapse parameters via a shift-register scanner" reads on “configurable through digital registers that are externally accessed") and
wherein the digital neuron circuits are configured such that learned properties of the plurality of digital neuron circuits and the plurality of digital synapse circuits are stored externally in a library file (IV. NEURAL PROGRAMMING MODEL, parameters are transformed into a hardware-compatible format, where they can be downloaded to the hardware platform and tested in real-time.)
At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to configure and control spiking neural network using AER, digital synapse circuits and digital neuron circuits in the method of Querlioz et al.
      The suggestion/motivation for doing so would have been that Doing so would lead to enabling a fully digital implementation for the core and sending the locations of active elements based on the AER communication.
Therefore, it would have been obvious to combine Arthur et al. with Querlioz et al. to obtain the invention as specified in claim 1.

With respect to claim 2, Querlioz et al. teach that the first spiking neural network autonomously learns to recognize said one or more visual patterns through an unsupervised learning method (II. UNSUPERVISED LEARNING SCHEME).
With respect to claim 4, Querlioz et al. teach that the first spiking neural network and the second spiking neural network is a single layered or a multilayered spiking neural network (IV. COMBINATION ,  “The role of the supervised layer is to label neurons trained by the unsupervised first layer of (II. UNSUPERVISED LEARNING SCHEME).”; Fig 11, “Two layer learning. Learning rate of the second (labeling) layer trained by variability compatible supervision (red) compared with learning of the first layer (black)”.)
With respect to claim 6, Querlioz et al. teach that the second spiking neural network labels said one or more visual patterns by mapping learned patterns into output labels within the predetermined knowledge domain (III. SUPERVISED LEARNING SCHEME).
With respect to claim 10, Querlioz et al. teach that the input stream is in real-time or recorded media (II. UNSUPERVISED LEARNING SCHEME, CMOS input).
With respect to claim 12, Querlioz et al. teach that the second spiking neural network is configured to function in a supervised manner  (Fig 10,  “Architecture combining unsupervised and supervised crossbar”) and is trained to produce input/output maps within the predetermined knowledge domain (V. CONCLUSION AND PERSPECTIVES, “Both approaches can be combined, which opens the way of first training the system on a large dataset, and then of training the supervised layer on a small labeled subset to identify what has been learnt.”: II. UNSUPERVISED LEARNING SCHEME,  “In this architecture, CMOS input and output “neurons” are connected by the memristive nanodevices (that act as “synapses”). Their conductance plays the role of a synaptic “weight”. “identify what has been learnt" reads on “produce input/output maps". In addition, “synaptic weights" read on “predetermined knowledge domain").

With respect claim 14, claim 14 is rejected as same reason as claim 1 above.
With respect claim 17, claim 17 is rejected as same reason as claim 4 above.
With respect claim 18, claim 18 is rejected as same reason as claim 2 above.
With respect claim 20, claim 20 is rejected as same reason as claim 12 above.


B.	Claim 3, 5, 7-9, 11, 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Querlioz et al. (“Bioinspired Networks with Nanoscale Memristive Devices that Combine the Unsupervised and Supervised Learning Approaches”) in view of Arthur et al. (Building Block of a Programmable Neuromorphic Substrate: A Digital Neurosynaptic Core) and in further view of Agrawal (US PG Pub No. 2015/0278641).
With respect to claim 3, Querlioz et al. and Arthur et al. teach the limitations of claim 2 as discussed above. However, Querlioz et al. and Arthur et al. fail to explicitly teach wherein the unsupervised learning method is spike time dependent plasticity7 and latera inhibition, Agrawal, in the same field of endeavor of image analysis, teaches wherein the unsupervised learning method is spike time dependent plasticity7 and lateral inhibition (para[0042] "During the course of training a neural network,.spike-timing-dependent plasticity (STOP)"), It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Versace to include, wherein the unsupervised learning method is spike time dependent plasticity7 and lateral inhibition, because this provides an innovative and useful computational technique for applications (Agrawal, para [0004]),
With respect to claim 5, Querlioz et al. and Arthur et al. teach the limitations of claim 1 as discussed above. However, Querlioz et al. and Arthur et al..  fail to explicitly teach wherein the first spiking neural network autonomously learns by means of spike time dependent plasticity and lateral inhibition to create a predetermined knowledge domain comprising a plurality of weights representing the learned visual patterns in the input stream. Agrawal, in the same field of endeavor of image analysis, teaches the spiking neural network autonomously learns by means of spike time dependent plasticity and lateral inhibition to create a predetermined knowledge domain comprising a plurality of weights representing the learned visual patterns in the input stream { para [0042], "During the course of training a neural network,, .spike timing-dependent plasticity (STOP)"). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Versace to include, the spiking neural network autonomously learns by means of spike time dependent plasticity and lateral inhibition to create a predetermined knowledge domain comprising a plurality of weights representing the learned visual patterns in the input stream, because this provides an innovative and useful computational technique for applications (Agrawal, para [0004]),
Regarding claim 7, Querlioz et al. and Arthur et al. teach the limitations of claim 1 as discussed above. However, Querlioz et al. and Arthur et al. fail to explicitly teach wherein the first spiking neural network receives the input stream from a sensor via an input unit, such as an address event representation bus. Agrawal, in the same field of endeavor of image analysis, teaches wherein the first spiking neural network receives the input stream from a sensor via an input unit, such as an address event representation bus (para [0130], "The processing system may be implemented with a bus architecture'). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Versace to include, wherein the first spiking neural network receives the input stream from a sensor via an input unit, such as an address event representation bus, because this provides an innovative and useful computational technique for applications (Agrawal, para [0004]). 

Regarding claim 8, Querlioz et al. and Arthur et al. teach the limitations of claim 7 as discussed above. However, Querlioz et al. and Arthur et al. fail to explicitly teach wherein the sensor encodes the input stream with spike address events and hence, transmits encoded spikes to the first spiking neural network, Agrawal, in the same field of endeavor of image analysis, teaches wherein the sensor encodes the input stream with spike address events and hence, transmits encoded spikes to the first spiking neural network (figures 4 and 16), It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Versace to include, wherein the sensor encodes the input stream with spike address events and hence, transmits encoded spikes to the first spiking neural network, because this provides an innovative and useful computational technique for applications (Agrawal, para [0004]).
Regarding claim 9, Querlioz et al. teach teaches wherein the sensor may include an image sensor, a video sensor, an artificial retina or an image source outside human perception such as an X-ray or an ultrasound (II. UNSUPERVISED LEARNING SCHEME, CMOS Sensor).
Regarding claim 11, Querlioz et al. and Arthur et al. teach the limitations of claim 1 as discussed above. However, Querlioz et al. and Arthur et al. fail to explicitly teach wherein each of the first spiking neural network and the second spiking neural network comprises a plurality of digital neuron circuits interconnected by a plurality of digital synapse circuits, Agrawal, in the same field of endeavor of image analysis, teaches wherein each of the first spiking neural network and the second spiking neural network comprises a plurality of digital neuron circuits interconnected by a plurality of digital synapse circuits (figures 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Versace to include, wherein each of the first spiking neural network and the second spiking neural network comprises a plurality of digital neuron circuits interconnected by a plurality of digital synapse circuits, because this provides an innovative and useful computational technique for applications (Agrawal, para [0004]).

With respect claim 15, claim 15 is rejected as same reason as claim 9 above.
With respect claim 16, claim 16 is rejected as same reason as claim 11 above.
With respect claim 19, claim 19 is rejected as same reason as claim 5 above.

C.	Claim 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Querlioz et al. (“Bioinspired Networks with Nanoscale Memristive Devices that Combine the Unsupervised and Supervised Learning Approaches”) in view of Arthur et al. (Building Block of a Programmable Neuromorphic Substrate: A Digital Neurosynaptic Core) and in further view of van der Made et al. (US 2015/0379397).

Querlioz Also teaches the second artificial neural network output labels ... (IV. COMBINATION, “The role of the supervised layer is to label neurons trained by the unsupervised first layer of section II. It associates spikes on the output of the first layer with the actual digits presented.... Globally, the supervision does not intrinsically improve the recognition rate, but provides a practical and flexible approach for the labeling operation.... One ideal way to exploit the system is to first train the unlabeled layer on natural data, and then to perform a “labeling” on a small training set by activating the supervised layer.”). 
However, Querlioz and Arthur do not teach the second artificial neural network transmits output labels to a computing device for post processing. Van der Made teaches the second artificial neural network transmits output labels to a computing device for post processing ([fig 1,104A, 110]; Note that Querlioz and Arthur teach “output labels’’.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the learning system of Querlioz and Arthur with the transmission of the output to a computing device of van der Made. Doing so would lead to analyzing or controlling an appliance on a computing device, or controlling remotely one or more appliances which are connected with a microprocessor (van der Made, par 41).

With respect claim 21, claim 21 is rejected as same reason as claim 13 above.
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663